For Joseph Lee Hoyd’s violation of the terms and conditions of his suspended sentence for the offense of Theft, a felony, and probation as imposed on November 20, 1995, the Court hereby revokes the defendant’s deferred imposition of sentence, denies him credit for any time elapsed since November 20,1995, and sentences the defendant to seven (7) years commitment to the Department of Corrections, with a recommendation for Pre-Release, and for the defendant to abide by all of the terms as outlined in Mr. Walsh’s recommendation.
On May 24,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 24th day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Joseph Hoyd for representing himself in this matter.